DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second gate electrode below an insulating layer on the same layer as the first gate insulating layer; a semiconductor layer opposing the second gate electrode; a second gate insulating layer between the second gate electrode and the semiconductor layer; and a second electrode electrically connected to the semiconductor layer” must be shown or the features canceled from the claims 9 and 18  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show a second gate electrode below an insulating layer on the same layer as the first gate insulating layer; a semiconductor layer opposing the second gate electrode; a second gate insulating layer between the second gate electrode and the semiconductor layer; and a second electrode electrically connected to the semiconductor layer
Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the Drawings as filed do not show a second gate electrode below an insulating layer on the same layer as the first gate insulating layer; a semiconductor layer opposing the second gate electrode; a second gate insulating layer between the second gate electrode and the semiconductor layer; and a second electrode electrically connected to the semiconductor layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 6, 7, 11- 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzumura et al., US 20140307194 (Corresponding to US 9,391,213).
In re Claim 1, Suzumura discloses a semiconductor device comprising: a first oxide semiconductor layer (marked as 4 in Fig. 1; and as 104 in Fig. 10); a first gate electrode (marked as 2 in Fig. 1; and as 102 in Fig. 10) opposing the first oxide semiconductor layer (4; 104); a first gate insulating layer (marked as 3 in Fig. 1; as 103 in Fig. 10) ([0065]) between the first oxide semiconductor layer (4; 104) and the first gate electrode (2; 102); a first insulating layer (marked as 5 in Fig. 1; as 105 in Fig. 10) ([0047]) covering the first oxide semiconductor layer (4; 104) 1O (Fig. A); a first conductive layer (marked as (7a, 7b) in Fig. 1; as (107a, 107b) in Fig. 10) above the first insulating layer (5; 105) and in the first opening 1O, the first conductive layer ((7a, 7b); (107a, 107b)) being electrically connected to the first oxide semiconductor layer (4; 104); and an oxide layer (marked as (6a, 6b) in Fig.1; as (106a, 106b) in Fig. 10) ([0043], [0124 - 0125]),  between an upper surface of the first insulating layer (5; 105) and the first conductive layer ((7a, 7b); (107a, 107b)); wherein the first insulating layer (5; 105) is exposed from the oxide layer ((6a, 6b); (106a, 106b)) in a region not overlapping the first conductive layer ((7a, 7b); (107a, 107b)) in a plan view (Figs. 1, 10 and A; [0040 -0055]; [0123-0127]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Suzumura’s Fig. 10 annotated to show the details cited

In re Claim 2, Suzumura discloses the semiconductor device according to claim 1, wherein the oxide layer (106a, 106b) has a second opening 2O overlapping the first opening 1O in a plan view (Fig. A).
2O (Fig. A).
In re Claim 4, Suzumura discloses the semiconductor device according to claim 2, wherein a pattern of the oxide layer (106a, 106b) is substantially the same pattern as a pattern of the first conductive layer (107a, 107b) in a plan view (Fig. 10).
In re Claim 6, Suzumura discloses the semiconductor device according to claim 1, wherein the first insulating layer (5; 105) (Figs. 1 and 10) is an oxide insulating layer ([0043]; [0047]), the oxide layer ((6a, 6b); (106a, 106b)) is an oxide insulating layer with the same composition as the first insulating layer (5; 105), and a composition ratio of oxygen in the oxide layer ((6a, 6b); (106a, 106b)) is larger than a composition ratio of oxygen in the first insulating layer (5; 105) ([0046-0048]).
In re Claim 7, Suzumura discloses the semiconductor device according to claim 1, further comprising: a first electrode 1E (Fig. A) above the first oxide semiconductor layer 104, the first electrode 1E contacting the first oxide semiconductor layer 104; wherein the first gate electrode 102 is arranged below the first oxide semiconductor layer 104, and the first conductive layer (107a, 107b) contacts the first electrode 1E at a bottom part of the first opening 1O (Fig. A).
In re Claim 11, Suzumura discloses a semiconductor device comprising: a first oxide semiconductor layer (marked as 4 in Fig. 1; and as 104 in Fig. 10); a first gate electrode (marked as 2 in Fig. 1; and as 102 in Fig. 10) opposing the first oxide semiconductor layer (4; 104) ; a first gate insulating layer (marked as 3 in Fig. 1; as 103 in Fig. 10) ([0065]) between the first oxide semiconductor layer (4; 104) and the first gate electrode (2; 102); a first insulating layer O1 (Fig. A) ; a first conductive layer (marked as (7a, 7b) in Fig. 1; as (107a, 107b) in Fig. 10)  above the first insulating layer (5; 105) and in the first opening O1, the first conductive layer ((7a, 7b); (107a, 107b)) being electrically connected to the first oxide semiconductor layer (4, 104); and an oxide layer ((6a, 6b); (106a, 106b)) being a semiconductor or a conductor ([0043]; [0046]; [0148]) between an upper surface of the first insulating layer (5; 105) and the first conductive layer ((7a, 7b); (107a, 107b)) (Figs. 1, 10 and A; [0040 -0055]; [0123-0127]).
In re Claim 12, Suzumura discloses the semiconductor device according to claim 11, wherein the oxide layer ((6a, 6b); (106a, 106b)) has a second opening 2O (Fig. A) overlapping the first opening 1O in a plan view.
In re Claim 13, Suzumura discloses the semiconductor device according to claim 12, wherein the first conductive layer ((7a, 7b); (107a, 107b)) contacts the oxide layer ((6a, 6b); (106a, 106b)) at a side wall of the second opening 2O (Fig. A).
In re Claim 14, Suzumura discloses the semiconductor device according to claim 12, wherein a pattern of the oxide layer ((6a, 6b); (106a, 106b)) is substantially the same pattern as a pattern of the first conductive layer ((7a, 7b); (107a, 107b)) in a plan view (Figs. 1 and 10).
In re Claim 16, Suzumura discloses the semiconductor device according to claim 1, wherein the first insulating layer (5; 105) (Figs. 1 and 10) is an oxide insulating layer ([0043]; [0047]), the oxide layer ((6a, 6b); (106a, 106b)) is an oxide insulating layer with the same composition as the first insulating layer (5; 105), and a composition ratio of oxygen in the oxide layer ((6a, 6b); (106a, 106b)) is larger than a composition ratio of oxygen in the first insulating layer (5; 105) ([0046-0048]).
1E (Fig. A) above the first oxide semiconductor layer 104, the first electrode 1E contacting the first oxide semiconductor layer 104; wherein the first gate electrode 102 is arranged below the first oxide semiconductor layer 104, and the first conductive layer (107a, 107b) contacts the first electrode 1E at a bottom part of the first opening 1O (Fig. A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura as applied to claims 1 and 11, respectively above.
In re Claims 5 and 15, Suzumura discloses all limitations of claims 5 and 15 except for that Suzumura does not explicitly specify that the oxide layer ((6a, 6b); (106a, 106b)) contains argon. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the oxide layer contains argon since it was well-known and routine technique in the semiconductor art that during an oxide layer production the argon have been used (therefore the oxide layer itself contains some amount of argon) – see for example [0065] of Suzumura. (MPEP2144.I.)

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura as applied to claim 1 above, and further in view of Miyairi et al., US 2010/0301326 (corresponding to US 8,188,477).
In re Claim 8, Suzumura discloses all limitations of claim 8 except for that a second conductive layer on an opposite side to the first gate electrode with respect to the first oxide semiconductor layer, the second conductive layer overlapping the first oxide semiconductor layer in a plan view; wherein the first insulating layer is arranged between the first oxide semiconductor layer and the second conductive layer, and the oxide layer is arranged between an upper surface of the first insulating layer and the second conductive layer. 
Miyairi teaches a semiconductor device comprising a second conductive layer 470 (Fig. 2A) on an opposite side to the first gate electrode 401 with respect to the first oxide semiconductor layer 405, the second conductive layer 470 overlapping the first oxide semiconductor layer 405 in a plan view; wherein the first insulating layer 418 is arranged between the first oxide semiconductor layer 405 and the second conductive layer 470, and the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Suzumura and Miyairi, and to use the specified second conductive layer to provide a thin film transistor having high dynamic characteristics as taught by Miyairi ([0008]).
In re Claim 9, Suzumura taken with Miyairi discloses the display device comprising: a semiconductor device according to claim 1; a second insulating layer above the semiconductor device 170 (Miyairi: Fig. 1C), the second insulating layer 107 having a third opening 3O (Fig. B), the third opening 3O (Fig. B) reaching the first conductive layer 105b; and a pixel electrode 110 above the second insulating layer 107 and in the third opening 3O, the pixel electrode 110 contacting the first conductive layer 105b.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Miyairi’s Fig. 1C annotated to show the details cited

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura as applied to claim 11 above, and further in view of Miyairi.

Miyairi teaches a semiconductor device comprising a second conductive layer 470 (Fig. 2A) on an opposite side to the first gate electrode 401 with respect to the first oxide semiconductor layer 405, the second conductive layer 470 overlapping the first oxide semiconductor layer 405 in a plan view; wherein the first insulating layer 418 is arranged between the first oxide semiconductor layer 405 and the second conductive layer 470, and the oxide layer (406a. 406b) is arranged between an upper surface of the first insulating layer 418  and the second conductive layer 470 (Figs. 1 - 2; [0069 -0104]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Suzumura and Miyairi, and to use the specified second conductive layer to provide a thin film transistor having high dynamic characteristics as taught by Miyairi ([0008]).
In re Claim 20, Suzumura taken with Miyairi discloses the display device comprising: a semiconductor device 170 (Miyairi: Fig. 1C) according to claim 11; a second insulating layer 107 above the semiconductor device 170, the second insulating layer 107 having a third opening 3O (Fig. B), the third opening 3O reaching the first conductive layer 105b; and a pixel electrode 110 above the second insulating layer 107 and in the third opening 3O, the pixel electrode 110 contacting the first conductive layer 105b.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893